Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

3.  (currently amended)  A method of adjusting a flexible pad within a cavity, within an article of clothing, via a small or remotely located access opening comprising: Page 3 of 5Appl. No. 16/381,015 Amdt, Dated Feb 16, 2022 Reply to Office action of 11/29/2021 
a) providing a tool with operable jaws and a textile cavity, within the article of clothing containing a flexible pad to be adjusted, and 
b) inserting the jaws of said tool into said textile cavity, within the article of clothing via the access opening, and 
c) positioning the jaws around the portion of the pad which needs to be adjusted, and 
d) operating the jaws of the tool to the fully closed position such that they grasp the portion of the pad which needs to be adjusted, and 
e) manipulating the position or rotation of the tool such that the portion of the pad which needs adjusting is brought to the correct position.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

 	The present invention pertains to a method of placing a flexible pad within a cavity within an article of clothing.  
	The closest prior art includes Boyd (see final rejection) wherein Boyd teaching a method of placing a flexible pad within a cavity in a surgical site.  Boyd fails to teach the cavity being within an article of clothing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/17/22